Opinion issued July 11, 2019




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                               NO. 01-18-00201-CV
                            ———————————
                SELLUSYOURHOUSE.COM, LLC, Appellant
                                        V.
    RUSSELL WALKER AND/OR ALL OCCUPANTS OF 9325 GRADY
              STREET, HOUSTON, TEXAS, Appellee


               On Appeal from County Civil Court at Law No. 2
                            Harris County, Texas
                       Trial Court Case No. 1104954


                          MEMORANDUM OPINION

      This is an appeal from the county court’s judgment dismissing a forcible-

detainer action for lack of jurisdiction. A house buyer, SellUsYourHouse.com,

LLC (“the Buyer”) purchased real property from three siblings. The Buyer then

filed a forcible-detainer action against a fourth sibling, Russell Glenn Walker, who
claimed to possess a one-fourth interest in the property. The justice court entered

judgment for the Buyer, and, after a de novo trial, the county court reversed,

holding that both courts lacked jurisdiction.

      In two issues, the Buyer argues that (1) the county court erred in dismissing

its suit because the evidence proves, as a matter of law, that the Buyer has a

superior right to immediate possession of the property and (2) the county court

abused its discretion in admitting documentary evidence that Walker possesses a

one-fourth interest in the property because such evidence was unauthenticated and

irrelevant.

      We affirm.

                                    Background

      This forcible-detainer action involves residential property located in Harris

County, Texas (“the Property”). The Property was purchased in the early 1970s by

Earnest Carl Johnson (“Earnest Sr.”) and his wife, Isabel Marie Johnson (nee

Walker).

      Isabel died intestate decades later, on August 29, 2004. She was survived by

Earnest Sr. and their four children, Earnest C. Johnson III (“Earnest Jr.”), Carolyn

Johnson, Sherriel Johnson, and appellee Russell Glenn Walker.1 At the time of


1
      The record indicates that Russell was Isabel’s child from a previous relationship
      and that Earnest Sr. adopted him after he married Isabel.

                                          2
Isabel’s death, Russell was living on the Property with Isabel and Earnest Sr. After

Isabel died, Russell continued to live on the Property, helping care for Earnest Sr.

      Earnest Sr. died intestate about nine-and-a-half years later, on December 17,

2013. After Earnest Sr. died, Russell continued to live on the Property. However,

Earnest Sr. and Isabel remained the Property’s record title holders, as neither of

their estates were probated.

      Sometime in 2017, Russell’s three siblings, Earnest Jr., Carolyn, and

Sherriel, conveyed their interest in the Property to a company specializing in

residential home buying, SellUsYourHouse.com, LLC (again, “the Buyer”). The

record does not reflect the circumstances under which the conveyance took place

or why Russell was not included in the deal.

      On June 21, 2017, Russell filed an heirship affidavit with the Harris County

Clerk. The affidavit consisted of the testimony of two disinterested witnesses,

Benny Nelson and Aron Matton, who stated that they had known Earnest Sr. for

years; that Earnest Sr. died on December 17, 2013 without leaving a will; and that

he was survived by his four adult children, Russell, Earnest Jr., Carolyn, and

Sherriel.

      Twenty-two days later, on July 13, 2017, the Buyer recorded a general

warranty deed with the Harris County Clerk. Under the deed, Earnest Jr., Carolyn,

and Sherriel “granted, sold and conveyed” their interest in the Property to the


                                          3
Buyer. The deed did not state whether the three siblings’ collective interest in the

property was partial or complete. Nor did the deed mention Russell or otherwise

indicate whether Russell (or anyone else) owned an interest in the Property. After

the Buyer recorded the deed, Russell continued to live on the Property.

       Later that September, Russell received a statutory notice to vacate from the

Buyer. The notice advised Russell that his possession of the Property had been

terminated and demanded that he vacate the Property within three days. The notice

further advised Russell that if he failed to vacate the Property within three days, the

Buyer would file forcible-detainer action against him.

       Russell did not comply with the demand, and, on December 18, 2017, the

Buyer filed a forcible-detainer action in the justice court. In response, Russell filed

a plea to the jurisdiction, arguing in part that the justice court lacked jurisdiction

because the determination of possession in this case would require a determination

of title. See TEX. GOV’T CODE § 27.031(b)(4) (“A justice court does not have

jurisdiction of . . . a suit for trial of title to land.”).

       On January 18, 2018, the justice court held a bench trial, determined that the

Buyer had a superior right to immediate possession, and rendered a judgment of

possession for the Buyer. Russell appealed the justice court’s judgment to the

county court for a trial de novo. See TEX. R. CIV. P. 510.10(c).




                                                4
       On de novo appeal in the county court, Russell filed another plea to the

jurisdiction, making the same arguments that he made in the justice court. The

Buyer responded that the county court, like the justice court, had jurisdiction over

its forcible-detainer action because whether Russell had title to the Property was

unrelated to whether the Buyer had a superior right to immediate possession.

       On February 12, 2018, the county court held a trial de novo. To establish a

superior right to immediate possession of the Property, the Buyer presented (1) the

deed by which Earnest Jr., Carolyn, and Sherriel conveyed their interest in the

Property to the Buyer and (2) the statutory notice to vacate given to Russell. To

show that the determination of possession requires the resolution of an underlying

title dispute, Russell presented, over the Buyer’s objections, (1) the heirship

affidavit,   (2)   Russell’s   birth   certificate,   (3)   Isabel’s   death   certificate,

and (4) Earnest Sr.’s death certificate. Russell asserted that these exhibits show that

Earnest Sr. and Isabel died intestate and that his siblings and he each inherited a

one-fourth interest in the Property. At the end of the trial, the county court found

for Russell and dismissed the Buyer’s suit.

       The Buyer appeals.

                       Admission of Jurisdictional Evidence

       We begin by considering the Buyer’s second issue, in which the Buyer

contends that the trial court abused its discretion in admitting the evidence Russell


                                            5
used to show he possesses a one-fourth interest in the Property—i.e., the heirship

affidavit, Russell’s birth certificate, and Earnest Sr.’s and Isabel’s death

certificates.2 The Buyer argues that the evidence was unauthenticated because the

exhibits were copies of certified copies and not the original certified copies. And

the Buyer argues that the evidence was not relevant because the plaintiff in a

forcible-detainer suit is not required to prove title. We disagree on both counts.

      First, a duplicate of an original certified copy satisfies the requirement of

authentication. See, e.g., Owens-Corning Fiberglas Corp. v. Malone, 916 S.W.2d
551, 558 (Tex. App.—Houston [1st Dist.] 1996), aff’d, 972 S.W.2d 35 (Tex.

1998). Second, and as explained more thoroughly below, whether Russell

possesses an interest in the Property is relevant because a justice court and county

court on appeal lack jurisdiction over a forcible-detainer suit when, as here, the

right to immediate possession requires the resolution of a title dispute. See, e.g.,

Pina v. Pina, 371 S.W.3d 361, 365 (Tex. App.—Houston [1st Dist.] 2012, no pet.).

      Assuming without deciding that the Buyer properly objected to the

admission of the evidence relating to Russell’s purported interest in the Property,

we hold that the trial court did not abuse its discretion in admitting the evidence.


2
      Although we normally begin with jurisdictional issues, here we begin with this
      evidentiary issue because whether Russell has established that the justice court and
      county court lack jurisdiction over this suit depends in part on whether this
      evidence was properly admitted.

                                           6
      Therefore, we overrule the Buyer’s second issue.

                                      Jurisdiction

      In its first issue, the Buyer argues that the county court erred in dismissing

its forcible-detainer suit because the deed and statutory notice establish, as a matter

of law, a superior right to immediate possession of the Property. According to the

Buyer, the county court erred in basing its dismissal on the parties’ title dispute

because the plaintiff in a forcible-detainer suit is not required to prove title but only

a superior right to immediate possession. Thus, the Buyer concludes, the county

court should have rendered a judgment of possession in its favor while the parties

prosecuted their title dispute separately in the district court.

      Russell responds that, although the only issue in a forcible-detainer suit is

the right to immediate possession, when the resolution of that issue requires the

resolution of an underlying title dispute, the justice court and the county court lack

jurisdiction over the suit. And here, whether the Buyer has a superior right to

possession depends on whether the Buyer’s interest in the Property is complete (in

which case it does) or partial and shared with Russell (in which case it does not).

Thus, Russell concludes, because the issue of possession requires resolution of the

issue of title, the county court lacked jurisdiction and properly dismissed the

Buyer’s suit.




                                            7
A.     Standard of review and applicable law

       Whether a trial court has subject-matter jurisdiction is a question of law that

we review de novo. Id. at 364.

       A forcible detainer action is intended to be a speedy, simple, and

inexpensive method to obtain immediate possession of a property. Id. at 365. The

only issue in a forcible detainer action is the right to immediate possession of real

property. Morris v. Am. Home Mortg. Servicing, Inc., 360 S.W.3d 32, 34 (Tex.

App.—Houston [1st Dist.] 2011, no pet.). To prevail, the plaintiff is not required to

prove title but is only required to show sufficient evidence of ownership to

demonstrate a superior right to immediate possession. Id. When, however, the right

to possession depends upon the resolution of a question of title, neither the justice

court nor the county court has jurisdiction. Id.; see Pina, 371 S.W.3d at 365 (“A

justice court or county court at law is not deprived of jurisdiction merely by the

existence of a title dispute; rather, a justice or county court is deprived of

jurisdiction only if the right to immediate possession necessarily requires the

resolution of a title dispute.”).

B.     Analysis

       At the de novo trial in the county court, Russell presented four pieces of

evidence to show that the Buyer had only acquired a three-fourths interest in the

Property and that he had retained the remaining one-fourth interest. First, Russell


                                          8
presented the heirship affidavit, filed with the County Clerk on June 21, 2017, in

which two disinterested witnesses who knew Earnest Sr. stated that

Johnson (1) died on December 17, 2013 without leaving a will and (2) was

survived by his four children, Earnest Jr., Carolyn, Sherriel, and Russell. See TEX.

EST. CODE § 203.001 (heirship affidavit is prima facie evidence of heirship).

Second, Russell presented his birth certificate, which lists Isabel Marie Walker as

his mother. Third, Russell presented Isabel’s death certificate, which lists Earnest

Sr. as her surviving spouse. Finally, Russell presented Earnest Sr.’s death

certificate, which, like the heirship affidavit, lists December 17, 2013 as his date of

death.

         This evidence—considered together with the undisputed fact that Earnest Sr.

and Isabel were the record title holders of the Property when Russell’s siblings

conveyed their interests in the Property to the Buyer—tends to show that Russell

and his three siblings each inherited a one-fourth interest in the Property when

Earnest Sr. died intestate and that, when the three siblings conveyed their

collective interest to the Buyer, the Buyer and Russell became co-owners with

equal rights to possess the Property. Cf. Byrom v. Pendley, 717 S.W.2d 602, 605

(Tex. 1986) (“[E]ach cotenant has a right to enter upon the common estate and a

corollary right to possession.”); Dyer v. Cotton, 333 S.W.3d 703, 712 (Tex. App.—

Houston [1st Dist.] 2010, no pet.) (same).


                                          9
      Thus, the right to possession in this case depends upon the resolution of a

question of title. Accordingly, we hold that the justice court and county court on

appeal lacked jurisdiction over the suit. See Pina, 371 S.W.3d at 365 (holding that

justice court lacked jurisdiction when determination of right of possession required

determination of validity of deed allegedly conveying property to two siblings and

divesting other siblings of any interest); Gentry v. Marburger, 596 S.W.2d 201,

203–04 (Tex. App.—Houston [1st Dist.] 1980, writ ref’d n.r.e.) (holding that

justice court lacked jurisdiction when determination of right of possession required

determination of validity of alleged life estate); Dent v. Pines, 394 S.W.2d 266,

268–69 (Tex. App.—Houston 1965, no writ) (holding that county court lacked

jurisdiction when determination of right of possession required determination of

validity of claims under will and intestate succession).

      We overrule the Buyer’s first issue.

                                    Conclusion

      We affirm the judgment of the trial court.




                                               Laura Carter Higley
                                               Justice

Panel consists of Chief Justice Radack and Justices Higley and Hightower.



                                          10